DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s After-Final amendment filed on December 21, 2020 has been entered.  Claim 16 is amended.  Claims 1-15, 20-21 and 23-25 are canceled.  New claims 26 and 27 are added.  Claims 16-19, 22 and 26-27 are pending in the application.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) as follows:
Where the prior application (a nonprovisional application) is found to be fatally defective because of insufficient disclosure to support allowable claims, a later-filed application filed as a "continuation-in-part" of the first application to supply the 
The disclosure of the prior-filed applications, Application No. 61/877,366, 15/918,388 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 16-19 and 22 of this application.  In particular, the disclosure of the prior-filed applications do not provide adequate support for the following 
“wherein the hierarchical communication architecture further comprises value types comprising: primitives, structures, pods, named arrays, maps, lists, multidimensional arrays, enums, and varvalues, wherein the value type comprising a pod can only contain other pods, arrays of pods, namedarrays, and namedarrays arrays.” (claim 16),
generator.” (claim 17),
“wherein the generator returns one of:
a signal that the generator is finished; and
an error signal.” (claim 18),
“wherein the generator returns updated status information at least every 10 seconds.” (claim 19), and
“wherein the value type comprising a namedarray can contain numeric arrays with specific meaning attached.” (claim 22).
In particular, Application No. 61/877,366, 14/485,222 and 15/918,388 fail to provide support for “generator” and “pod(s)”.
Accordingly, claims 16-19 and 22 are not entitled to the benefit of the prior applications (61/877,366 filed on September 13/2013, 14/485,222 filed on September 12, 2014 and 15/918,388 filed on March 12, 2018).
Further, the disclosure of the prior-filed applications, Application No. 61/877,366 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 26 and 27 of this application.  In particular, the disclosure of the prior-filed applications do not provide adequate support for the following  (claim 26, 27).
In particular, Application No. 61/877,366 recites “message passing layer” in paragraph 7 and 8; however, it fails to provide support for “remote procedure call layer” and “augmented object-oriented interface”.
Accordingly, claims 26 and 27 are not entitled to the benefit of the prior application (61/877,366 filled on September 13, 2013).

Response to Arguments

Applicant’s arguments, see p. 6, filed on December 21, 2020, with respect to the priority have been fully considered but not persuasive.

On p. 7, “Applicant respectfully disagrees with this assessment. Applicant respectfully notes that MPEP 201.08 indicates:
A continuation-in-part is an application filed during the lifetime of an earlier nonprovisional application, repeating some substantial portion or all of the earlier nonprovisional application and adding matter not disclosed in the said earlier nonprovisional application.
As such, Applicant respectfully asserts that the present application, being a continuation in part, does comply with the conditions for receiving the benefit of an earlier filed application under 35 U.S.C. 120.”

Examiner respectfully disagrees.  According to MPEP 221.05.I.B, a continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application.  
For claims 16-19 and 22 of the instant application, there is a lack of support of “generator” and “pod(s)” in application No. 61/877,366, 14/485,222 and 15/918,388.  Therefore, claims 16-19 and 22 are not entitled to the benefit of the prior applications (61/877,366 filed on September 13/2013, 14/485,222 filed on September 12, 2014 and 15/918,388 filed on March 12, 2018).
Similarly, for claims 26 and 27 of the instant application, there is a lack of support of “remote procedure call layer” and “augmented object-oriented interface” in provisional application No. 61/877,366.  Therefore, claims 26 and 27 are not entitled to the benefit of the prior application (61/877,366 filled on September 13, 2013).

Allowable Subject Matter

Claims 16-19, 22 and 26-27 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:

Stehle (US Patent 9,602,329) teaches apparatus, methods and systems are disclosed that provide a dynamic remote procedure call (DRPC) capability. DRPC enables a client of a server to dynamically create, modify, and inactivate the services provided by the server while the server is simultaneously executing and providing those services [Stehle, Abstract].
Ran (PG PUB US2004/0255048) teaches a method for enabling access to a data resource, which is held on a file server (25) on a first local area network (LAN) (21 a), by a client (28) on a second LAN (21 b). A proxy receiver (48) on the second LAN (21 b) intercepts a request for the data resource submitted by the client (28) and transmits a message via a wide area network (WAN) (29) to a proxy transmitter (52) on the first LAN (21 a), requesting the data resource. The proxy transmitter (52) retrieves a replica of the data resource from the file server (25) and conveys the replica of the data resource over the WAN (29) to the proxy receiver (48), which serves the replica of the data resource from the proxy receiver (48) to the client (28) over the second LAN (21 b) [Ran, Abstract].
Chase (Jeff Chase, Sockets and Client/Server Communication, March 2, 2006) teaches communication between server and clients with sockets and HTTP protocol.
Joshi (PG PUB US2013/0212484) teaches a mobile device including one or more processors configured to issue, a request to access a resource maintained by a 
Krzyzanowski (Paul Krzyzanowski, Remote Procedure Calls, December 1, 2020) teaches a local procedure call generally involving placing the calling parameters on the stack and executing some form of a call instruction to the address of the procedure. The procedure will then read the parameters from the stack, allocate more stack space for local variables, do its work, place the return value in a register, readjust the stack pointer, and then return to the address on top of the stack. The instructions to perform these operations are generated by the compiler and then executed by the processor.
However, the prior art of records fail to teach or suggest individually or in combination, “wherein the hierarchical communication architecture further comprises value types comprising: primitives, structures, pods, namedarravs, maps, lists, multidimensional arrays, enums, and varvalues, wherein one of the value types 
“a readonly modifier and a writeonly modifier, wherein said readonly modifier can be applied to at least one of: said property member, said pipe member, said wire member; and said memory member” as set forth in independent claim 26;
“a readonly modifier and a writeonly modifier, wherein said writeonly modifier can be applied to at least one of: said property member, said pipe member, said wire member; and said memory member” as set forth in independent claim 27.
Dependent claims 17-19 and 22 further limit allowed independent claim 16; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441